In an action in which defendant was granted a divorce, upon a counterclaim, by a judgment of the Supreme Court, Kings County, dated May 6, 1970 and amended by an order dated July 1, 1970, plaintiff appeals from an order of the same court, dated March 8, 1971, which denied his cross motion to obtain “ liberal visitation rights ” of the parties’ child. Order affirmed, without costs. No opinion. On this court’s own motion, the ease is remanded to Special Term for a hearing and a new determination on the issue whether plaintiff should be granted visitation rights and, if so, on the question of the fixing of such rights. Since three years have elapsed since plaintiff’s cross motion for visitation rights was denied, it cannot be determined whether denial to plaintiff of visitation with his child should be continued in the absence of an up-to-date hearing and determination of this issue. Hopkins, Acting P. J.,
Latham, Christ, Brennan and Benjamin, JJ., concur.